Citation Nr: 0833028	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-01 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
November 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in December 2002.

This case has been before the Board on multiple prior 
occasions.  In June 2003, the Board remanded the case to 
accommodate the veteran's request for a Board hearing.  The 
veteran testified at a Board hearing in August 2003, and a 
transcript of the hearing is of record.

The case was again before the Board in June 2004 at which 
time it was denied.  The veteran appealed the Board's June 
2004 decision to the United States Court of Appeals for 
Veterans Claims (hereinafter 'the Court').  By Order dated 
December 2, 2005, the Court vacated the Board's June 2004 
decision pursuant to a November 2005 Joint Motion.  In August 
2007, the Board remanded the case to the RO for additional 
development to ensure compliance with the Court Order and the 
requirements of the November 2005 Joint Motion.


FINDINGS OF FACT

1.  Bilateral knee disability was not noted upon entry into 
service.

2.  Clear and unmistakable evidence shows that the veteran's 
bilateral knee disability preexisted service.

3.  Clear and unmistakable evidence indicates that there was 
no increase in the underlying severity of the veteran's 
preexisting bilateral knee disability during his period of 
active duty service.

4.  There was no separate knee injury during the veteran's 
active duty service.

5.  A chronic knee disability, distinct from the preexisting 
knee disability, was not manifested during active duty 
service or within a year following separation from service, 
nor is any chronic knee disability, distinct from the 
preexisting knee disability, otherwise causally related to 
such service.


CONCLUSION OF LAW

The veteran's current bilateral knee disabilities were not 
incurred in or aggravated by the veteran's active duty 
service, nor may they be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated March 2002.  Moreover, 
in the March 2002 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the March 2002 letter was sent to the 
appellant prior to the June 2002 RO rating decision currently 
on appeal.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a November 2007 letter provided notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted and 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in June 
2008.  This notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  In any event, as the 
Board finds below that service connection is not warranted 
for a bilateral knee disability, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded a VA examination.  A VA 
examination report from February 2005 is of record and was 
prepared in connection with this appeal.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

It appears that the veteran reported preservice surgical 
procedures on his knees at the time of his entrance 
examination.  Service medical records include copies of 
private medical statements related to such preservice 
procedures.  Nevertheless, the veteran's lower extremities 
were clinically evaluated as normal.  The Board therefore 
finds that bilateral knee disability was not noted at the 
time of entry into service and the veteran is presumed to 
have been sound at that time.

However, the Board also finds that there is clear and 
unmistakable evidence that there were preexisting knee 
disorders.  In addition to the private medical records 
regarding the preservice surgeries which are included in the 
service medical records, service medical records also show 
that the veteran reported his pre-service history of knee 
surgeries during an October 1972 service medical examination.  
He complained of knee pain on December 13, 1972 and, at that 
time, he reported to the examiner a history of bilateral 
meniscectomy when he was younger.  The veteran returned on 
December 14, 1972, for an orthopedic consultation.  He 
reported his knee gave out while exercising, and a knee brace 
was ordered without any new clinical findings or diagnosis of 
a new knee pathology.  These records showing the veteran's 
own admission of a pre-service history of medical problems 
during the course of inservice medical treatment constitutes 
clear and unmistakable evidence that his in-service knee 
disorders preexisted service.  Doran v. Brown, 6 Vet.App. 
283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  Looking to the service medical records, it 
appears that there are only the two clinical entries on 
consecutive days in December 1972 documenting knee 
complaints.  No subsequent knee complaints were noted during 
service.  It is also significant that the veteran's lower 
extremities were clinically evaluated as normal at the time 
of separation examination in November 1975.  Based on a 
review of service medical records, the Board is led to 
conclude that the December 1972 symptomatology evidenced a 
flare-up of the knee disorders and not a chronic aggravation 
of the severity beyond the natural progress of the pathology.  
Temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991).

Post-service medical records also do not support a finding of 
aggravation during service.  There is no supporting evidence 
of any pertinent symptoms for over 20 years after service.  
Private medical records dated December 1996 show that the 
veteran twisted his right knee at work a few weeks earlier 
and felt a tear and pop in his right knee.  The examiner 
noted that there was moderate genu varum of both legs.  The 
diagnosis was degenerative arthritis of both knees with 
traumatic event and probable loose body or meniscal tear of 
the right knee.  In a July 1997 follow-up treatment record 
the examiner noted that the veteran's arthritis was not due 
to his injury at work.  However, there was no suggestion that 
the arthritis was in any manner related to service many years 
before.  VA treatment records from June 2001 to February 2002 
and a July 2002 progress note show that the veteran 
complained of knee pain and was diagnosed with degenerative 
joint disease of the knees bilaterally.  However, these 
medical records many years after service do not in any manner 
suggest any increase in pre-existing bilateral knee 
disability during service nor any incurrence of a new 
bilateral knee disability during service.  The Board believes 
that the record reflects clear and unmistakable evidence that 
the veteran's bilateral knee disability was not aggravated 
during service.  There is also nothing in the record to 
indicate that there was a separate injury to the knees during 
service which resulted in chronic knee disability.

Recently, the veteran has submitted an April 2008 private 
medical letter in support of his claim.  This letter, 
authored by a doctor who has been treating the veteran since 
April 2007, presents the medical conclusion that "I do think 
his arthritis is a cumulative phenomenon involving both 
service time and subsequent time weightbearing on an abnormal 
medial compartment in both knees."  The doctor also states 
that "his activities in the service would contribute to his 
arthritis."  The rationale for the doctor's opinion cites 
the fact that the veteran "had knee surgery in high school 
before he entered service" and proposes that "repetitive 
trauma over a 3-year period in the absence of a meniscus 
certainly can contribute to wear and tear in the knees."

The Board has given the April 2008 private medical letter 
careful consideration, but finds that it does not change the 
finding that the evidence clearly and unmistakably shows that 
the veteran's pre-service knee disability was not permanently 
aggravated during service beyond the natural progress of the 
pathology.  First, the Board notes that the April 2008 
private medical opinion presents analysis that relies upon 
impressions of the veteran's medical history formed through 
reliance upon the veteran's own account and without review of 
pertinent medical records or the claims file.  The doctor 
states that during the veteran's military service he 
"apparently" had "some episodes of knee pain."  This 
pertinent history is expressly drawn only from the veteran's 
own account: "[he] states that he went to a clinic during 
that time but does not have records of those visits."  The 
April 2008 statement then provides a medical opinion 
regarding the possible effect of the described "repetitive 
trauma" to the knees during service, but does not identify 
any injuries or traumas to the veteran's knees beyond the 
natural course of "wear and tear."  The veteran's service 
medical records do not document "repetitive trauma" to the 
veteran's knees; rather they document a single episode of 
knee complaints in December 1972 with no objective findings 
and no follow-up treatment whatsoever.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460- 61 (1993).

A medical opinion is of no evidentiary value when the doctor 
failed to review veteran's record before rendering an 
opinion.  Bielby v. Brown, 7 Vet.App. 260, 269 (1994).  A 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  See Grover v. West, 12 Vet.App. 109, 112 
(1999).  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  See Miller v. West, 11 Vet.App. 
345, 348 (1998).  Finally, with regard to the April 2008 
letter's references to undocumented repeated in-service knee 
symptoms and traumas, the Board notes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).

The Board observes that the April 2008 letter does not 
actually expressly draw a conclusion indicating in-service 
aggravation of a pre-existing knee injury, but rather focuses 
upon discussing the etiology of the veteran's later diagnosed 
arthritis of the knees.  Nevertheless, to whatever extent the 
letter may be read as suggesting that the pre-existing 
bilateral knee pathology was permanently aggravated during 
service beyond its natural progress, the Board finds that the 
letter is not significantly probative.  The letter does not 
reflect review of the claims file and does not address, or 
even acknowledge, any of the contemporaneous evidence 
discussed above which is clearly and unmistakably contrary to 
the claim.  In light of the factors discussed above, the 
Board finds that the evidence clearly and unmistakably shows 
that the veteran's pre-existing knee disability was not 
permanently aggravated during service beyond the natural 
progress of the pathology.

The Board now turns its attention to addressing whether the 
veteran is entitled to service connection for his disability 
of the knees on a direct basis.  In accordance with the 
December 2005 Court Order issued in this case, the Board has 
further considered whether service connection for any current 
knee disability may be warranted on a direct basis, rather 
than on the basis of aggravation of pre-existing disability.  
In affording every consideration to the veteran's claim, the 
Board directed for a  VA examination to evaluate the etiology 
of all current diagnosed disabilities of the veteran's knees.

In particular, the Board observes that the veteran developed 
degenerative arthritis in both of his knees, diagnosed in a 
December 1996 private medical treatment record.  This 
diagnosis was not clearly associated with the disability of 
the knees which manifested during service and pre-existed 
service.  Thus, a medical question was suggested concerning 
whether this currently diagnosed knee disability or any other 
may be directly etiologically related to the veteran's 
military service; it is arguably unclear whether the 
veteran's pre-service knee disabilities accounted for all 
current diagnosed knee disabilities, such a degenerative 
arthritis.  A February 2008 VA examination was performed to 
address such questions.

The February 2008 VA examination report expressly indicates 
that the claims file was available and reviewed in connection 
with the medical analysis presented.  The examiner explains 
that "It is clear this veteran had significant damage to his 
knees before his military service."  The examiner 
acknowledges the "one complaint of a knee giving out after 
exercise in December of 1972" but observes that "a normal 
physical exam" followed and that "There were no further 
incidents or any follow up care for any knee between 12/1972 
to date of vet's discharge from military service in 
11/1975."  The examiner further notes that the veteran "had 
a[n] injury to his right knee in 1996, 21 years after his 
military service and was diagnosed with bilateral DJD of the 
knees."

Significantly, the examiner explains that "The veteran was 
age 48 at the time [of the DJD diagnosis].  The strongest 
risk factor for the development of osteoarthritis or DJD is 
age."  The examiner presents the probative pertinent medical 
conclusion that "Since the osteoarthritis was diagnosed 21 
years after military service when the veteran was 48 years 
old, it is less likely as not that the current bilaterl [sic] 
knee condition is due to the veteran's military service."  
Thus, the February 2008 VA medical examination report weighs 
probatively against the veteran's claim; the report finds no 
diagnosed disability of the knees to be etiologically related 
to the veteran's military service, and it expressly explains 
that the arthritis / degenerative joint disease of the knees 
is most likely due to age and not due to the veteran's 
military service which concluded 21 years prior to diagnosis.  
The Board finds that this report presents a competent medical 
opinion with appropriate citation of the relevant evidence 
and discussion of a persuasive rationale; it is thus 
significant probative evidence weighing against the claim of 
entitlement to service connection.

The Board again acknowledges the April 2008 private medical 
letter submitted in support of the veteran's claim.  This 
letter presents a medical opinion that the veteran's 
"arthritis is a cumulative phenomenon involving both service 
time and subsequent time weightbearing on an abnormal medial 
compartment in both knees."  As discussed in more detail 
above, the April 2008 private medical letter does not reflect 
any review of the claims file, including the service medical 
records; thus, the letter does not present significant 
probative value in evaluating the medical significance of the 
veteran's period of service to any current disabilities.  The 
Board again notes that the April 2008 opinion expressly 
relies upon the veteran's account of events in service, and 
details of this account such as "repetitive trauma" to the 
knees with multiple "episodes of knee pain" are largely 
uncorroborated; service medical records show only that the 
veteran complained of knee pain in December 1972 with no 
other suggestion of any knee symptomatology.

The Board finds that the February 2008 VA examination report, 
with its accurate discussion of the evidence in the claims 
file and persuasively explained rationale, is significantly 
more probative in this case than the April 2008 private 
medical letter.  The April 2008 private medical letter does 
not reflect review of the pertinent evidence in the claims 
file, nor does the discussion presented in that letter 
otherwise account for the significant negative evidence in 
the claims file which was cited as the basis of the February 
2008 VA medical opinion.  The Board must observe that the 
February 2008 VA examination report's discussion is 
substantially more firmly rooted in the evidence in the 
claims file than is the April 2008 private medical letter.

Looking again to the pertinent service medical records, 
including as discussed by the February 2008 VA examiner's 
report, the Board finds that the contemporaneous medical 
evidence weighs against finding that service connection is 
warranted on a direct basis.  An October 1972 examination 
report reflects that the veteran's pre-service knee surgeries 
were well documented and understood; accounting for this 
history, the veteran's lower extremities (including the 
knees) were found to be clinically normal.  The documentation 
of the veteran's December 1972 complaints of knee symptoms 
includes a note that medical inspection of the veteran's 
complaint was negative for any findings or abnormalities 
except for the veteran's surgical scar.  The veteran's 
November 1975 service separation examination report likewise 
shows that the veteran's lower extremities (including the 
knees) were inspected and found to be clinically normal.  
There was no indication in any service medical report 
suggesting clinical detection of any new manifestation of 
knee pathology such as arthritis.  Thus, the service medical 
records strongly suggest that trained medical professionals 
examining the veteran's knees did not believe that any new 
chronic disability of the knees had manifested during 
service, and there is no suggestion of new chronic disability 
of the knees as of the time the veteran was discharged from 
service.  Moreover, the service medical records strongly 
suggest that the December 1972 episode of knee pain was acute 
in nature and not related to the onset of a new chronic knee 
disability; there were no documented follow-up complaints nor 
treatments for the veteran's knees over the duration of the 
veteran's remaining three years of service.

The Board has considered the veteran's statements and 
testimony.  The veteran testified during his August 2003 
hearing that he had no major problems with his knees between 
his surgery in the 1960s and service.  He indicated that 
physical training and other activities in service aggravated 
his bilateral knee disability and that his knees have not 
been the same since service.  He stated that he was given 
braces and crutches during service.  The veteran said that 
after service, in 1981, he sought treatment for his knees but 
treatment records appear to be unavailable.  The Board also 
acknowledges an August 2003 statement from the veteran's 
spouse to the effect that the knee disability was aggravated 
by service.  Nevertheless, based on the overall record the 
Board is compelled to conclude that the bilateral knee 
disability which manifested during the veteran's service, 
preexisted his active duty service and was not aggravated by 
such service.  The record includes clear and unmistakable 
evidence supporting such a conclusion.  Furthermore, the 
Board is compelled to conclude that no knee disability 
diagnosed following service is otherwise etiologically 
related to his military service; specifically, the most 
probative medical opinion on the matter explains that the 
veteran's arthritis / degenerative joint disease is medically 
attributed to age and is unlikely to be related to the 
veteran's military service.  Accordingly, service connection 
is not warranted on any basis.

The Board acknowledges the veteran's assertions, and those of 
his spouse, regarding the etiology of his bilateral knee 
disabilities; the lay statement contend that he suffers from 
bilateral knee disabilities etiologically related to service 
either through aggravation or causation.  However, although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder; thus, the lay assertions regarding 
medical etiology are not probative.  There probative evidence 
clearly and unmistakably rebuts the presumption of soundness 
in this case, and the preponderance of the probative evidence 
weighs against a grant of service connection on any basis.  
Thus, the benefit of the doubt doctrine is not applicable and 
the claim must be denied.  38 U.S.C.A. § 5107.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


